ACCEPTED
                                                                                                 04-15-00239-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            5/11/2015 9:30:59 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK




                                                                              FILED IN
                        Nicholas “Nico” LaHood                         4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                          Criminal District Attorney                   5/11/2015 9:30:59 AM
                                  Bexar County, Texas                    KEITH E. HOTTLE
                                                                               Clerk

                                                                                May 11, 2015
DEPUTY COUNTY CLERK
County Court at Law No. 6
300 Dolorosa, Second Floor
San Antonio, Texas 78205

Re:   State of Texas v. Victoria Mari Velasquez,
      Trial Cause No. 478295; Appellate Cause No. 04-15-00___-CR

Dear Clerk,
      The above styled case is now pending appeal before the Fourth Court of
Appeals. Pursuant to Texas Rule of Appellate Procedure 34.5, the State
respectfully requests that you forward any of the following documents to the
Fourth Court of Appeals:
         1. Any order signed by the trial judge setting this case for a pretrial
            hearing.
Please call me if you have any questions or concerns.
                                              Sincerely,
                                                            /s/ Nathan E. Morey
                                              NATHAN E. MOREY
                                              Assistant Criminal District Attorney
                                              State Bar No. 24074756
                                              101 West Nueva, Suite 370
                                              San Antonio, Texas 78205
                                              Voice: (210) 335-2414
                                              Fax: (210) 335-2436
                                              Email: nathan.morey@bexar.org
                                              Attorney for the State of Texas


       Paul Elizondo Tower – 101 W. Nueva St., Fourth Floor - San Antonio, Texas 78205
                                      (210) 335-2311
                          For Victim Assistance call (210) 335-2105
cc: NEIL A. CALFAS
    Attorney at Law
    State Bar No. 50511505
    540 South St. Mary’s Street
    San Antonio, Texas 78205
    Voice: (210) 212-7766
    Fax: (210) 212-6969
    Attorney for the Defendant/Appellee




      Paul Elizondo Tower – 101 W. Nueva St., Fourth Floor - San Antonio, Texas 78205
                                     (210) 335-2311
                         For Victim Assistance call (210) 335-2105